DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 9/6/2022 has been entered. The claims 1, 8 and 15 have been amended. The claims 3-4, 10-11 and 17-18 have been cancelled. The claims 1, 2, 5-9, 12-16, 19 and 20 are pending in the current application. 

Response to Amendment
Applicant's arguments filed 9/6/2022 with respect to the 103 rejection in the prior Office Action have been fully considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action. 
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
In Remarks, applicant speculated the claim invention with new illustration of FIGURE A. By FIGURE A in applicant’s arguments, the virtual image is projected on a different screen at a distance di from the laptop display screen. This is in stark contrast with the claim recitation of di = displacement between the virtual image and the display screen on which the virtual image is projected. Applicant illustrates FIGURE A with speculation that the virtual image is projected on a virtual image screen. Such speculation is unfounded. 
The examiner has pointed out that di and M as defined are data-dependent and can be negative values or positive values. 
By the definition of M = di/do, the magnification factor is data dependent and can be a positive value or a negative value. When the display screen is a laptop display screen or a desktop display screen, do may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a negative value and M = - di/do = 2/3/0.25 = 8/3. For do = 4 m and D =2.5 1/m, di = 1/2.25 is a positive value and the magnification factor M = - di/do = -2.25/4 is a negative value. However, the magnification factor cannot be a negative value.

Applicant alleged that di as being a displacement from a virtual image screen to the display screen of the laptop computer. However, the virtual image is not projected on a virtual image screen at a distance di from the laptop screen as speculated by the applicant. 
Applicant’s speculation is unfounded. The claim 1 recites “di = displacement between virtual image and the display screen on which the virtual image is projected”. There is no such virtual image screen ever existed in applicant’s original specification. The recitation of “di = displacement between virtual image and the display screen on which the virtual image is projected” is flawed. The displacement between virtual image and the display screen on which the virtual image is projected is zero as opposed to applicant’s claim 1 which requires 1/di with di being a zero value.
In a non-limiting example, the base claim 1 recites “the initial screen image magnification factor is determined as 
 1/di = D -1/do and M = -di/do 
where: 
D = vision power requirement provided by the user; 
di = displacement between a virtual image and the display screen on which the virtual image is projected; 
do = distance between the display screen and the target facial area; and 
M = screen image magnification factor” and 
“wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = displacement between the display screen and a virtual image projected on the display screen; 
do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’.” 

The claim recitation “di = displacement between a virtual image and the display screen on which the virtual image is projected” and “di’ = displacement between the display screen and a virtual image projected on the display screen” does not make sense for the following reasons. 

The claim recitation requires the virtual image being projected on the display screen. By the definition of the virtual image being projected on the display screen, there is no displacement between the virtual image and the display screen. Even if there is a displacement, the displacement is zero. However, the claim recites a displacement between the virtual image and the display screen that is necessarily non-zero by the formula of 1/di.  Accordingly, the claim invention is uncertainly defined. The scope of the claim invention cannot be ascertained. 

 Moreover, the recitation of “M = - di/do” with both di and do being defined as the distances in applicant’s original specification or the displacement/distance pair in the newly submitted specification, could results in a negative magnification. This does not make sense. The claim 1 further recites “M’ = - di’/do’” with both di’ and do’ being defined as the distances in applicant’s original specification or the displacement/distance pair in the newly submitted specification, could result in a negative magnification. This does not make sense at all. 

Applicant new amended Paragraph 0025 with the new term “di = displacement between the display screen and the virtual image projected on the screen” in replacement of “di = distance between the display screen and the virtual image projected on the screen” with respect to the claim recitation “di = displacement between virtual image and the display screen on which the virtual image is projected”. Applicant introduces the new term “displacement” which constitutes new matter. Moreover, it does not make sense with respect to the new term “displacement between virtual image and the display screen on which the virtual image is projected”. When the virtual image is projected on the display screen, the displacement is zero. However, applicant’s claim invention requires 1/di which cannot be infinite and thus is uncertainly defined when the displacement is zero. Finally, it does not make sense with respect to the new definition of “M = - di/do” either in terms of the newly defined displacement di or originally defined distance di.  

Applicant speculated the definition of the magnification factor M = - di/do with an improperly defined di to be an infinite value. However, the magnification factor cannot be an infinite value. The scope of the claim invention is uncertainly defined.  
Both di and do being distances in the original specification or the distance/displacement in the newly submitted specification, the scope of the claim invention cannot be ascertained. 
It has been old and well known that the magnification of the virtual image with respect to a base image has an intrinsic relationship between the focal length of the lens with respect to the first distance of the virtual image from the lens and the second distance of the base image from the lens as well as the intrinsic relationship between the magnification factor of the virtual image with respect to the first distance and the second distance. However, applicant’s claim invention is erroneous in the wake of the old and well-known knowledge in the art. 

Applicant insisted on defining the term di as a distance or displacement. It should be noted that the diopter D = 1/f corresponds to the inverse of the focal length. However, di cannot be defined as a distance or displacement between virtual image and the display screen on which the virtual image is projected.  
One of the ordinary skill in the art cannot magnify the screen image with a magnification factor of an infinite value (undefined value) or with a negative magnification factor.  By the definition of M, the scope of the claim invention cannot be ascertained. Moreover, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The screen image magnification M cannot be an infinite value (undefined) or a negative value as proposed by applicant based on the definition of di as a distance/displacement from the virtual image and the display screen on which the virtual image is projected. Additionally, the specification’s disclosure at Paragraph 0025 cited that “di = distance/displacement between the display screen and the virtual image projected on the screen” while the claim requires “di = displacement between the display screen and the virtual image projected on the screen”. Applicant should clearly define the terminology in the specification without introducing new matter. 

Moreover, the magnification factor derived from the formula M = - di/do is data-dependent. For example, the base claim 1 recites “1/di = D – 1/do” as distance/displacement between virtual image and the display screen on which the virtual image is projected. However, D is expressed in the inverse unit of meter (1/m) and D is typically one of the diopter values in the range of -1.6 to 2.5 to 6.5 (1/m) and do is typically expressed in terms of mm such as the one of the values 0.013 m, e.g., ranging from 10 mm (=0.01 m) to 30 mm (=0.03m) for an optical device such as an HMD display screen. For example, di = - 0.0134 when D= 2.5 and do = 0.013 m so that di is a negative value. However, applicant’s claim invention requires di be the distance/displacement between the virtual image and the display screen on which the virtual image is projected. 
However, the distance/displacement between the virtual image and the display screen on which the virtual image is projected is zero as opposed to applicant’s speculation of one of any indefinitely many values. 
For example, when D = -1.6 and do = 0.013, di = -0.0127 which is again a negative value. However, applicant’s claim invention requires di be the distance/displacement between the virtual image and the display screen on which the virtual image is projected. 
By the definition of M = di/do, the magnification factor is data dependent and can be a positive value or a negative value. When the display screen is a laptop display screen or a desktop display screen, do may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a negative value and M = - di/do = 2/3/0.25 = 8/3. For do = 4 m and D =2.5 1/m, di = 1/2.25 is a positive value and the magnification factor M = - di/do = -2.25/4 is a negative value. However, the magnification factor cannot be a negative value.


Applicant’s claim invention in the base claim 1 further recites “M= - di/do ….where di = distance/displacement between virtual image and the display screen on which the virtual image is projected, do=distance between the display screen and the target facial area”. However, the screen image magnification factor M= - di/do while applicant speculated a negative displacement/distance. The magnification factor is a negative value since both di is defined as a displacement and do is defined as a distance. The definitions of both M and di as recited in the base claim 1 are faulty as (1) magnification factor cannot be a negative value (2) since M must be a positive value, di must be a negative value and cannot be a distance/displacement as defined in applicant’s claim invention or the original specification. 

As a matter of fact, the magnification factor is expressed as M = 1/ (1 – D * do) without the speculated term di. Since applicant formulated 1/di = D – 1/do and M = -di/do, M = 1/ (1 – D*do). By the definition, di is not a distance/displacement between virtual image and the display screen on which the virtual image is projected in applicant’s claim invention.  
For the exemplary diopter D = 2.5 1/m, and the distance do = L = 13.00 mm (L=0.013 m). The magnification M = 1/ (1-2.5*0.013) = 1.0336 wherein di = -0.0134 as defined by 1/di = D – 1/do. 
A negative number is not supposed to be defined as a distance/displacement in applicant’s specification. A negative number or an infinite value cannot be supposed to be defined as a magnification factor. Clarification is required. 

In Remarks, applicant alleged that Mukaiyama is non-analogous art. Applicant failed to recognize that Mukaiyama is an analogous art in relation to the magnification formula expressed in terms of the vision power D and the distance between the surface of the display screen and the facial target area. In response to applicant's argument that Mukaiyama is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mukaiyama is an analogous art in relation to the magnification formula expressed in terms of the vision power D and the distance between the surface of the display screen and the facial target area. This feature is related to applicant’s endeavor of deriving the screen image magnification in terms of the vision power D and the distance between the surface of the display screen and the facial target area. 
Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do’) = -di/do where 1/di’ = D – 1/do’, where the distance do’ =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 

Since applicant’s definition of the magnification factor M = -di/do with both di and do being distances is problematic, the magnification of the virtual image with respect to a base image in terms of the focal length of the lens and the distances of the virtual image and the base image from the lens is old and well known in the art. Applicant should have consulted similar equations of magnification formula in the newly cited reference Lee et al. US-PGPUB No. 2018/0180889 at FIG. 1 and Paragraph 0004 (with a distance S1 between lens and the display module and a distance S2 between the eyes of the user and the display position of the virtual image) in view of Lee et al. US-PGPUB No. 2022/0005158 at Paragraph 0010 (or Paragraph 0040) for the definition of magnification factor if applicant insisted on defining the term di as a distance. It should be noted that the diopter D = 1/f corresponds to the inverse of the focal length. However, di cannot be defined as a distance between the display screen and the image projected on the display screen. If do is the distance between the base image and the lens and di is the distance between the virtual image and the lens, then M = di/do is the magnification of the virtual image with respect to the base image. 
Applicant’s definition of M = -di/do does not make sense based on the definition of di as the distance. 


According to Wikepedia, Distance is a numerical measurement of how far apart objects or points are. In physics or everyday usage, distance may refer to a physical length or an estimation based on other criteria (e.g. "two counties over"). The distance from a point A to a point B is sometimes denoted as |AB|…..In analytic geometry, the Euclidean distance between two points of the xy-plane can be found using the distance formula. The distance between (x1, y1) and (x2, y2) is given by d =                         
                            
                                
                                    
                                        x
                                        1
                                        -
                                        x
                                        2
                                    
                                
                                ^
                                2
                                +
                                
                                    
                                        y
                                        1
                                        -
                                        y
                                        2
                                    
                                
                                ^
                                2
                            
                        
                     
In a non-limiting example, the base claim 1 recites “1/di = D – 1/do” with di being “a distance/displacement between a virtual image and the display screen on which the virtual image is projected”. Applicant cannot define a term distance/displacement as having a negative value or a positive value or an infinite value. This definition of di does not make sense. The term di as defined in the formula is not a distance/displacement between a virtual image and the display screen on which the virtual image is projected. There is no such distance/displacement between the virtual image and the display screen on which the virtual image is projected. 
For the above reasons, applicant’s claim invention at least includes the erroneously configured claim languages and the scope of claim invention cannot be ascertained. 


Applicant argues that Mukaiyama is a non-analogous art. The examiner cannot concur. Mukaiyama is pertinent to the claim invention. Mukaiyama teaches a specific formula of the magnification factor being a function of the diopter D and the distance do which is relevant to the claim invention. 
Applicant made general allegation that Mukaiyama does not disclose or suggest using a vision power requirement D entered by the user to determine a ratio between the distance between the display screen and a virtual image projected on the display screen and the distance between the display screen and a target facial area of the user. Applicant’s arguments are flawed since applicant attacked each of the cited references individually in an obviousness type of rejection. Applicant merely incorporated some well-known formula/equation for calculating the magnification factor(s) as a function of the diopter D and the distance between the display screen and the viewer’s facial region. The general concept has been disclosed in Dureau and the specific formula has been disclosed in Mukaiyama. Incorporating Mukaiyama’s specific formula of the magnification factor being a function of the diopter D and the distance do into Dureau’s general teaching of the magnification factor being a function of the diopter D and the distance do, one of the ordinary skill in the art would have provided the screen image magnification factor(s) as a function of the diopter D and the distance between the display screen and the viewer’s facial region as disclosed in Dureau and the specific formula as disclosed in Mukaiyama. One of the ordinary skill in the art would have provided the specific formula because these calculation formula/equation have been old and well known in the art. 
Dureau teaches that that the information handling system adjusts screen magnification based on any screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 
However Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do) = -di/do where 1/di = D – 1/do, where the distance do =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 
Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 

Mukaiyama’s expression of the initial screen image magnification factor as a function of vision power (diopter) D = Po and distance do when being applied to Dureau’s screen image magnification factor as a function of vision power D and distance do would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance L (do). Mukaiyama’s expression of the magnification factor when applied to Dureau would have enabled Dureau’s magnification explicitly expressed as a function of the vision power/level (diopter D) and the distance L (do). Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to calculate the magnification factor as a function of the distance and the vision acuity level (diopter). 
Mejia does not teach the claim limitation: wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = distance of between the display screen and a virtual image projected on the display screen; 
do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’. 
Dureau teaches that that the information handling system adjusts screen magnification based on any screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 
However, Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do’) = -di/do where 1/di’ = D – 1/do’, where the distance do’ =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 
Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 

Mukaiyama’s expression of the new screen image magnification factor as a function of vision power D and distance do’ when applied to Dureau’s screen image magnification factor as a function of vision power D and new distance do’ would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance L (do’) and the magnification factor can be repeatedly updated in response to the inputs from the viewer. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to have updated the magnification factor as a function of the distance and the vision acuity level (diopter) in response to the repeated inputs from the viewer. 

Specification
The amendment filed 9/6/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant amended Paragraph 0025 with the new term “di = displacement between the display screen and the virtual image projected on the screen” in replacement of “di = distance between the display screen and the virtual image projected on the screen” in the original specification. Applicant introduces the new term displacement which constitutes new matter. Moreover, it does not make sense with respect to the new term “displacement between the display screen and the virtual image projected on the screen” as the virtual image projected on the screen has zero displacement from the display screen while applicant also requires 1/di with di being zero that invalidated the definition of 1/ di. With the invalidated definition of 1/ di, it does not make with respect to the new definition of “M = - di/do” in terms of the new term di. 
Applicant amended Paragraph 0026 with the new term “di’ = the new displacement between the display screen and the virtual image projected on the screen” in replacement of “di’ = the new distance between the display screen and the virtual image projected on the screen” in the original specification. Applicant introduces the new term “displacement” which constitutes new matter. Moreover, it does not make sense with respect to the new term “the new displacement between the display screen and the virtual image projected on the screen” as the virtual image projected on the screen has zero displacement from the display screen while applicant also requires 1/di’ with di being zero that invalidated the definition of 1/di’. With the invalidated definition of 1/di’, it does not make with respect to the new definition of “M = - di’/do’” in terms of the new term di’. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 12-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In a non-limiting example, the base claim 1 recites “the initial screen image magnification factor is determined as 
 1/di = D -1/do and M = -di/do 
where: 
D = vision power requirement provided by the user; 
di = displacement between a virtual image and the display screen on which the virtual image is projected; 
do = distance between the display screen and the target facial area; and 
M = screen image magnification factor” and 
“wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = displacement between the display screen and a virtual image projected on the display screen; 
do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’.” 

The claim recitation “di = displacement between a virtual image and the display screen on which the virtual image is projected” and “di’ = displacement between the display screen and a virtual image projected on the display screen” does not make sense for the following reasons. 

The claim recitation requires the virtual image being projected on the display screen. By the definition of the virtual image being projected on the display screen, there is no displacement between the virtual image and the display screen. Even if there is a displacement, the displacement is zero. However, the claim recites a displacement between the virtual image and the display screen that is necessarily non-zero by the formula of 1/di.  Accordingly, the claim invention is uncertainly defined. The scope of the claim invention cannot be ascertained. 

 Moreover, the recitation of “M = - di/do” with both di and do being defined as the distances in applicant’s original specification or the displacement/distance pair in the newly submitted specification, could results in a negative magnification. This does not make sense. The claim 1 further recites “M’ = - di’/do’” with both di’ and do’ being defined as the distances in applicant’s original specification or the displacement/distance pair in the newly submitted specification, could result in a negative magnification. This does not make sense at all. 

Applicant new amended Paragraph 0025 with the new term “di = displacement between the display screen and the virtual image projected on the screen” in replacement of “di = distance between the display screen and the virtual image projected on the screen” with respect to the claim recitation “di = displacement between virtual image and the display screen on which the virtual image is projected”. Applicant introduces the new term “displacement” which constitutes new matter. Moreover, it does not make sense with respect to the new term “displacement between virtual image and the display screen on which the virtual image is projected”. When the virtual image is projected on the display screen, the displacement is zero. However, applicant’s claim invention requires 1/di which cannot be infinite and thus is uncertainly defined when the displacement is zero. Finally, it does not make sense with respect to the new definition of “M = - di/do” either in terms of the newly defined displacement di or originally defined distance di.  

Applicant speculated the definition of the magnification factor M = - di/do with an improperly defined di to be an infinite value. However, the magnification factor cannot be an infinite value. The scope of the claim invention is uncertainly defined.  
Both di and do being distances in the original specification or the distance/displacement in the newly submitted specification, the scope of the claim invention cannot be ascertained. 
It has been old and well known that the magnification of the virtual image with respect to a base image has an intrinsic relationship between the focal length of the lens with respect to the first distance of the virtual image from the lens and the second distance of the base image from the lens as well as the intrinsic relationship between the magnification factor of the virtual image with respect to the first distance and the second distance. However, applicant’s claim invention is erroneous in the wake of the old and well-known knowledge in the art. 

Applicant insisted on defining the term di as a distance or displacement. It should be noted that the diopter D = 1/f corresponds to the inverse of the focal length. However, di cannot be defined as a distance or displacement between virtual image and the display screen on which the virtual image is projected.  
One of the ordinary skill in the art cannot magnify the screen image with a magnification factor of an infinite value (undefined value) or with a negative magnification factor.  By the definition of M, the scope of the claim invention cannot be ascertained. Moreover, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The screen image magnification M cannot be an infinite value (undefined) or a negative value as proposed by applicant based on the definition of di as a distance/displacement from the virtual image and the display screen on which the virtual image is projected. Additionally, the specification’s disclosure at Paragraph 0025 cited that “di = distance/displacement between the display screen and the virtual image projected on the screen” while the claim requires “di = displacement between the display screen and the virtual image projected on the screen”. Applicant should clearly define the terminology in the specification without introducing new matter. 

Moreover, the magnification factor derived from the formula M = - di/do is data-dependent. For example, the base claim 1 recites “1/di = D – 1/do” as distance/displacement between virtual image and the display screen on which the virtual image is projected. However, D is expressed in the inverse unit of meter (1/m) and D is typically one of the diopter values in the range of -1.6 to 2.5 to 6.5 (1/m) and do is typically expressed in terms of mm such as the one of the values 0.013 m, e.g., ranging from 10 mm (=0.01 m) to 30 mm (=0.03m) for an optical device such as an HMD display screen. For example, di = - 0.0134 when D= 2.5 and do = 0.013 m so that di is a negative value. However, applicant’s claim invention requires di be the distance/displacement between the virtual image and the display screen on which the virtual image is projected. 
However, the distance/displacement between the virtual image and the display screen on which the virtual image is projected is zero as opposed to applicant’s speculation of one of any indefinitely many values. 
For example, when D = -1.6 and do = 0.013, di = -0.0127 which is again a negative value. However, applicant’s claim invention requires di be the distance/displacement between the virtual image and the display screen on which the virtual image is projected. 
By the definition of M = di/do, the magnification factor is data dependent and can be a positive value or a negative value. When the display screen is a laptop display screen or a desktop display screen, do may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a negative value and M = - di/do = 2/3/0.25 = 8/3. For do = 4 m and D =2.5 1/m, di = 1/2.25 is a positive value and the magnification factor M = - di/do = -2.25/4 is a negative value. However, the magnification factor cannot be a negative value.


Applicant’s claim invention in the base claim 1 further recites “M= - di/do ….where di = distance/displacement between virtual image and the display screen on which the virtual image is projected, do=distance between the display screen and the target facial area”. However, the screen image magnification factor M= - di/do while applicant speculated a negative displacement/distance. The magnification factor is a negative value since both di is defined as a displacement and do is defined as a distance. The definitions of both M and di as recited in the base claim 1 are faulty as (1) magnification factor cannot be a negative value (2) since M must be a positive value, di must be a negative value and cannot be a distance/displacement as defined in applicant’s claim invention or the original specification. 

As a matter of fact, the magnification factor is expressed as M = 1/ (1 – D * do) without the speculated term di. Since applicant formulated 1/di = D – 1/do and M = -di/do, M = 1/ (1 – D*do). By the definition, di is not a distance/displacement between virtual image and the display screen on which the virtual image is projected in applicant’s claim invention.  
For the exemplary diopter D = 2.5 1/m, and the distance do = L = 13.00 mm (L=0.013 m). The magnification M = 1/ (1-2.5*0.013) = 1.0336 wherein di = -0.0134 as defined by 1/di = D – 1/do. 
A negative number is not supposed to be defined as a distance/displacement in applicant’s specification. A negative number or an infinite value cannot be supposed to be defined as a magnification factor. Clarification is required. 
The claim invention as defined in the base claim 1 is ambiguous and the scope of the claim invention is uncertainly defined. The claims 2 and 5-7 are dependent upon the claim 1 and are rejected due to their dependency. The claims 8 and 15 are subject to the same rationale of rejection as the claim 1. The claims 9 and 12-14 are dependent upon the claim 8 and are rejected due to their dependency. The claims 16 and 19-20 are dependent upon the claim 15 and are rejected due to their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 12-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the ORIGINAL specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In a non-limiting example, the base claim 1 recites “the initial screen image magnification factor is determined as 
 1/di = D -1/do and M = -di/do 
where: 
D = vision power requirement provided by the user; 
di = displacement between a virtual image and the display screen on which the virtual image is projected; 
do = distance between the display screen and the target facial area; and 
M = screen image magnification factor” and 
“wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = displacement between the display screen and a virtual image projected on the display screen; 
do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’.” 

The claim recitation “di = displacement between a virtual image and the display screen on which the virtual image is projected” and “di’ = displacement between the display screen and a virtual image projected on the display screen” does not make sense for the following reasons. 

The claim recitation requires the virtual image being projected on the display screen. By the definition of the virtual image being projected on the display screen, there is no displacement between the virtual image and the display screen. Even if there is a displacement, the displacement is zero. However, the claim recites a displacement between the virtual image and the display screen that is necessarily non-zero by the formula of 1/di.  Accordingly, the claim invention is uncertainly defined. The scope of the claim invention cannot be ascertained. 

 Moreover, the recitation of “M = - di/do” with both di and do being defined as the distances in applicant’s original specification or the displacement/distance pair in the newly submitted specification, could results in a negative magnification. This does not make sense. The claim 1 further recites “M’ = - di’/do’” with both di’ and do’ being defined as the distances in applicant’s original specification or the displacement/distance pair in the newly submitted specification, could result in a negative magnification. This does not make sense at all. 

Applicant new amended Paragraph 0025 with the new term “di = displacement between the display screen and the virtual image projected on the screen” in replacement of “di = distance between the display screen and the virtual image projected on the screen” with respect to the claim recitation “di = displacement between virtual image and the display screen on which the virtual image is projected”. Applicant introduces the new term “displacement” which constitutes new matter. Moreover, it does not make sense with respect to the new term “displacement between virtual image and the display screen on which the virtual image is projected”. When the virtual image is projected on the display screen, the displacement is zero. However, applicant’s claim invention requires 1/di which cannot be infinite and thus is uncertainly defined when the displacement is zero. Finally, it does not make sense with respect to the new definition of “M = - di/do” either in terms of the newly defined displacement di or originally defined distance di.  

Applicant speculated the definition of the magnification factor M = - di/do with an improperly defined di to be an infinite value. However, the magnification factor cannot be an infinite value. The scope of the claim invention is uncertainly defined.  
Both di and do being distances in the original specification or the distance/displacement in the newly submitted specification, the scope of the claim invention cannot be ascertained. 
It has been old and well known that the magnification of the virtual image with respect to a base image has an intrinsic relationship between the focal length of the lens with respect to the first distance of the virtual image from the lens and the second distance of the base image from the lens as well as the intrinsic relationship between the magnification factor of the virtual image with respect to the first distance and the second distance. However, applicant’s claim invention is erroneous in the wake of the old and well-known knowledge in the art. 

Applicant insisted on defining the term di as a distance or displacement. It should be noted that the diopter D = 1/f corresponds to the inverse of the focal length. However, di cannot be defined as a distance or displacement between virtual image and the display screen on which the virtual image is projected.  
One of the ordinary skill in the art cannot magnify the screen image with a magnification factor of an infinite value (undefined value) or with a negative magnification factor.  By the definition of M, the scope of the claim invention cannot be ascertained. Moreover, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The screen image magnification M cannot be an infinite value (undefined) or a negative value as proposed by applicant based on the definition of di as a distance/displacement from the virtual image and the display screen on which the virtual image is projected. Additionally, the specification’s disclosure at Paragraph 0025 cited that “di = distance/displacement between the display screen and the virtual image projected on the screen” while the claim requires “di = displacement between the display screen and the virtual image projected on the screen”. Applicant should clearly define the terminology in the specification without introducing new matter. 

Moreover, the magnification factor derived from the formula M = - di/do is data-dependent. For example, the base claim 1 recites “1/di = D – 1/do” as distance/displacement between virtual image and the display screen on which the virtual image is projected. However, D is expressed in the inverse unit of meter (1/m) and D is typically one of the diopter values in the range of -1.6 to 2.5 to 6.5 (1/m) and do is typically expressed in terms of mm such as the one of the values 0.013 m, e.g., ranging from 10 mm (=0.01 m) to 30 mm (=0.03m) for an optical device such as an HMD display screen. For example, di = - 0.0134 when D= 2.5 and do = 0.013 m so that di is a negative value. However, applicant’s claim invention requires di be the distance/displacement between the virtual image and the display screen on which the virtual image is projected. 
However, the distance/displacement between the virtual image and the display screen on which the virtual image is projected is zero as opposed to applicant’s speculation of one of any indefinitely many values. 
For example, when D = -1.6 and do = 0.013, di = -0.0127 which is again a negative value. However, applicant’s claim invention requires di be the distance/displacement between the virtual image and the display screen on which the virtual image is projected. 
By the definition of M = di/do, the magnification factor is data dependent and can be a positive value or a negative value. When the display screen is a laptop display screen or a desktop display screen, do may be one of the values ranging from 0.25 m to 10 m. For do = 0.25 m and D =2.5 1/m, di = -2/3 is a negative value and M = - di/do = 2/3/0.25 = 8/3. For do = 4 m and D =2.5 1/m, di = 1/2.25 is a positive value and the magnification factor M = - di/do = -2.25/4 is a negative value. However, the magnification factor cannot be a negative value.


Applicant’s claim invention in the base claim 1 further recites “M= - di/do ….where di = distance/displacement between virtual image and the display screen on which the virtual image is projected, do=distance between the display screen and the target facial area”. However, the screen image magnification factor M= - di/do while applicant speculated a negative displacement/distance. The magnification factor is a negative value since both di is defined as a displacement and do is defined as a distance. The definitions of both M and di as recited in the base claim 1 are faulty as (1) magnification factor cannot be a negative value (2) since M must be a positive value, di must be a negative value and cannot be a distance/displacement as defined in applicant’s claim invention or the original specification. 

As a matter of fact, the magnification factor is expressed as M = 1/ (1 – D * do) without the speculated term di. Since applicant formulated 1/di = D – 1/do and M = -di/do, M = 1/ (1 – D*do). By the definition, di is not a distance/displacement between virtual image and the display screen on which the virtual image is projected in applicant’s claim invention.  
For the exemplary diopter D = 2.5 1/m, and the distance do = L = 13.00 mm (L=0.013 m). The magnification M = 1/ (1-2.5*0.013) = 1.0336 wherein di = -0.0134 as defined by 1/di = D – 1/do. 
A negative number is not supposed to be defined as a distance/displacement in applicant’s specification. A negative number or an infinite value cannot be supposed to be defined as a magnification factor. Clarification is required. 
The claim invention as defined in the base claim 1 is ambiguous and the scope of the claim invention is uncertainly defined. The claims 2 and 5-7 are dependent upon the claim 1 and are rejected due to their dependency. The claims 8 and 15 are subject to the same rationale of rejection as the claim 1. The claims 9 and 12-14 are dependent upon the claim 8 and are rejected due to their dependency. The claims 16 and 19-20 are dependent upon the claim 15 and are rejected due to their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosqueda Mejia et al. US-PGPUB No. 2017/0344108 (hereinafter Mejia) in view of 
Wetzstein et al. US-PGPUB No. 2017/0236255 (hereinafter Wetzstein); 
Ahmed et al. US-PGPUB No. 2019/0041656 (hereinafter Ahmed);  
Kang et al. US-PGPUB No. 2017/0307469 (hereinafter Kang); 

Bhagavatula et al. US-PGPUB No. 2021/0364817 (hereinafter Bhagavatula); 
Dureau et al. US-PGPUB No. 2015/0194134 (hereinafter Dureau) and Mukaiyama et al. US-Patent No. 6,019,470 (hereinafter Mukaiyama) and Morris et al. US-Patent No. 6,142,624 (hereinafter Morris); 
Lee et al. US-PGPUB No. 2018/0180889 (hereinafter Lee ‘889) and Lee et al. US-PGPUB No. 2022/0005158 (hereinafter Lee ‘158).

Re Claim 1: 
Mejia teaches a computer-implemented method for operating a display screen of an information handling system, the method comprising: 
receiving a vision power requirement for a user (
Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes);
determining a distance between a facial target area of the user and the display screen of the information handling system using a distance sensor disposed proximate the display screen and facing the facial target area (
Mejia teaches at Paragraph 0014 the gaze module 120 may be configured to determine the distance 104 from the user 102 to the screen 101….the gaze module 120 determine the user’s distance from the screen based on the distance between a point of each eye, e.g., the iris of each eye….the gaze module 120 may use lasers, cameras, IR waves, radars and the like to determine the distance 104 of the user from the screen 101. Mejia shows at FIG. 1 that the distance sensor 120 is proximate to the screen 101); 
setting an initial screen image magnification factor for the display screen based on the vision power requirement and the distance between the facial target area of the user and the display screen of the information handling system as measured by the distance sensor (Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision and define scaling (or zoom) factors, text sizes and other user preferences….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes and at Paragraph 0017 that the size of the content box 103 has been enlarged or magnified based on the distance 104 between the user 102 and the screen 101); 
automatically tracking the distance between the facial target area of the user and the display screen using the distance sensor (Mejia teaches at Paragraph 0014 the gaze module 120 may be configured to determine the distance 104 from the user 102 to the screen 101….the gaze module 120 determine the user’s distance from the screen based on the distance between a point of each eye, e.g., the iris of each eye….the gaze module 120 may use lasers, cameras, IR waves, radars and the like to determine the distance 104 of the user from the screen 101. Mejia shows at FIG. 1 that the distance sensor 120 is proximate to the screen 101). 
Mejia at least suggests the claim limitation:  
automatically updating the screen image magnification factor for the display screen in response to changes in the distance between the facial target area and the display screen as measured by the distance sensor (Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision and define scaling (or zoom) factors, text sizes and other user preferences….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes and at Paragraph 0017 that the size of the content box 103 has been enlarged or magnified based on the distance 104 between the user 102 and the screen 101).  
Dureau explicitly teaches the claim limitation: automatically updating the screen image magnification factor for the display screen in response to changes in the distance between the facial target area and the display screen as measured by the distance sensor (Dureau teaches at Paragraph 0061-0062 that the zoom module 204 determines a zoom factor 226 for content based at last in part on the distances 224 between the display device 102 and the viewer 108….and a visual acuity of viewer 108 obtained from a user profile for the viewer 108 that is included in the user database 120, obtained from a vision test given to the viewer prior to determining the zoom factor etc……the zoom factor 226 increases the size of the content 220 to produce content 228, the viewable portion of the content 228 is a subset of the content 220 that was originally viewable on the display device 202 and at Paragraph 0064 after displaying the content 228 on the display device 102, the host device 106 receives input from the viewer 108 regarding the appropriateness of the zoom factor 226 and adjusts the zoom factor 226 based on the input from the viewer). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have updated the zoom factor based on the changes in the distance. One of the ordinary skill in the art would have been motivated to have determined the zoom factor as a function of the distance and the vision acuity of the user. 
Mejia does not teach the claim limitation: wherein the initial screen image magnification factor is determined as 
 1/di = D -1/do and M = -di/do 
where: 
D = vision power requirement provided by the user; 
di = displacement of between a virtual image and the display screen on which the virtual image is projected; 
do = distance between the display screen and the target facial area; and 
M = screen image magnification factor. 

Wetzstein/Ahmed/Kang/Bhagavatula teaches the claim limitation “wherein the initial screen image magnification factor is determined as 
 1/di = D -1/do and M = -di/do 
where: 
D = vision power requirement provided by the user; 
di = displacement of between a virtual image and the display screen on which the virtual image is projected; 
do = distance between the display screen and the target facial area; and 
M = screen image magnification factor” (
Wetzstein teaches at FIG. 6 and Paragraph 0043-0045 that the magnification M and d can be derived from the Gaussian thin lens formula such that M = d/d’ where d’ is the distance between lens and physical display with d’ usually slightly smaller than the focal length of the lens f’ such that a magnified image is optically created at some larger distance d. 
Ahmed teaches at FIG. 1 and Paragraph 0020-0021 that the micro-display 104 appears magnified by a factor M by M = (do-de)/dt with dt being the lens separation between the lens 102 and the micro-display 104 is found by applying the Gaussian thin lens formula according to 1/dt = 1/f + 1/ (do – de). It is noted that the definition of do of Ahmed is different from that of Wetzstein. 
Kang et al. US-PGPUB No. 2017/0307469 teaches at FIGS. 2-3 and Paragraph 0022-0024 that the traverse magnification can be calculated as Mt – 5/03704 in order to replicate a target image at a distance of 5 m and the location and arrangement of elements can be calculated by employing the Gaussian thin lens formula as shown in Equation 1: 1/S1 + 1/S2 = 1/f. 
Bhagavatula teaches at FIG. 3A, Paragraph 0058 and 0080-0081, Paragraph 0103-0104 that M = de/do is the overall magnification caused by the focus-tunable lens and the lens of the eye). 
Wetzstein/Ahmed/Kang/Bhagavatula’s specific equation expression of the screen image magnification factor as a function of vision power D = 1/f and a distance between the display screen and the eyes of the user when being applied to Dureau’s screen image magnification factor as a function of vision power D and the distance would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance between the display screen and the eyes of the user and the magnification factor can be repeatedly updated in response to the inputs from the viewer when the display screen such as the HMD’s distance from the user is adjusted or the focal distance is changed. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to have updated the magnification factor as a function of the distance and the vision acuity level (diopter) in response to the repeated inputs from the viewer. 

Applicant’s claim invention does not make sense. Even if it does, Lee ‘889/Lee ‘158 teaches the claim invention in light of commonly known knowledge in the art with respect to the magnification of the virtual image as a function of the vision power D = 1/f and the distance between the display screen and the target facial area. 
Lee ‘889/Lee ‘158 teaches the claim limitation that “wherein the initial screen image magnification factor is determined as 
 1/di = D -1/do and M = -di/do 
where: 
D = vision power requirement provided by the user; 
di = displacement of between a virtual image and the display screen on which the virtual image is projected; 
do = distance between the display screen and the target facial area; and 
M = screen image magnification factor”. 

In other words, Lee ‘889 teaches at FIG. 1 and Paragraph 0004 (with a distance S1 between lens and the display module and a distance S2 between the eyes of the user and the display position of the virtual image) wherein the magnification factor of the virtual image vi is proportional to S2 and inversely proportional to S1, i.e., D= 1/f = 1/S1 + 1/S2 and so the magnification M = S1/S2. 
Lee ‘158 teaches at Paragraph 0010 and Paragraph 0040 that the magnification factor is a function of the vision power 1/f and further the magnification factor of the first image M1 = s1’/s1  is a function of {the distance s1’ between the second image and the first lens}/{the distance s1 between the first image and the first lens}. D= 1/f = 1/ s1’ + 1/ s1. M1 = M1 = s1’/s1  . 
Lee ‘889/Lee ‘158’s specific equation expression of the screen image magnification factor as a function of vision power D = 1/f and a distance between the display screen and the eyes of the user when being applied to Dureau’s screen image magnification factor as a function of vision power D and the distance would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance between the display screen and the eyes of the user and the magnification factor can be repeatedly updated in response to the inputs from the viewer when the display screen such as the HMD’s distance from the user is adjusted or the focal distance is changed. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to have updated the magnification factor as a function of the distance and the vision acuity level (diopter) in response to the repeated inputs from the viewer. 

Dureau teaches that that the information handling system adjusts screen magnification based on an initial screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 
However Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do) = -di/do where 1/di = D – 1/do, where the distance do =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 
Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 
However Morris explicitly teaches at column 13, lines 20-67 with equations (8) that the magnification effect (power factor=how much magnification due to the lens power) is expressed as M 1/ (1- D*dv) = = 1/ (1 – D*dv) = -di/dv where 1/di = D – 1/dv, where the distance dv being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power D is used regarding the internal vertex power in diopters. 
Morris teaches that the second set of brackets is the so-called Shape Factor which is equal to when the lenses had no thickness for thin lens. 

Mukaiyama/Morris’s expression of the initial screen image magnification factor as a function of vision power (diopter) D = Po and distance do when being applied to Dureau’s screen image magnification factor as a function of vision power D and distance do would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance L (do). Mukaiyama’s expression of the magnification factor when applied to Dureau would have enabled Dureau’s magnification explicitly expressed as a function of the vision power/level (diopter D) and the distance L (do). Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to calculate the magnification factor as a function of the distance and the vision acuity level (diopter). 
Mejia does not teach the claim limitation: wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = displacement of between the display screen and a virtual image projected on the display screen; 
do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’. 

Wetzstein/Ahmed/Kang/Bhagavatula teaches the claim limitation “wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = displacement of between the display screen and a virtual image projected on the display screen; 
do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’” (
Wetzstein teaches that the distance d’ and f are subject to change. Wetzstein teaches at FIG. 6 and Paragraph 0043-0045 that the magnification M and d can be derived from the Gaussian thin lens formula such that M = d/d’ where d’ is the distance between lens and physical display with d’ usually slightly smaller than the focal length of the lens f’ such that a magnified image is optically created at some larger distance d wherein the focal length of the lens f is programmable so the distance to the virtual image can be written as a function of the focal length d(f) and at Paragraph 0045 that only a change in either f or d’ affects the blur gradient. 
Ahmed teaches at FIG. 1 and Paragraph 0020-0021 that the micro-display 104 appears magnified by a factor M by M = (do-de)/dt with dt being the lens separation between the lens 102 and the micro-display 104 is found by applying the Gaussian thin lens formula according to 1/dt = 1/f + 1/ (do – de). It is noted that the definition of do of Ahmed is different from that of Wetzstein. 
Kang et al. US-PGPUB No. 2017/0307469 teaches at FIGS. 2-3 and Paragraph 0022-0024 that the traverse magnification can be calculated as Mt – 5/03704 in order to replicate a target image at a distance of 5 m and the location and arrangement of elements can be calculated by employing the Gaussian thin lens formula as shown in Equation 1: 1/S1 + 1/S2 = 1/f. 
Bhagavatula teaches at FIG. 3A, Paragraph 0058 and 0080-0081, Paragraph 0103-0104 that M = de/do is the overall magnification caused by the focus-tunable lens and the lens of the eye). 
Wetzstein/Ahmed/Kang/Bhagavatula’s specific Gaussian thin lens formula/equation expression of the screen image magnification factor as a function of vision power D = 1/f and a distance between the display screen and the eyes of the user when being applied to Dureau’s screen image magnification factor as a function of vision power D and the distance would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance between the display screen and the eyes of the user and the magnification factor can be repeatedly updated in response to the inputs from the viewer when the display screen such as the HMD’s distance from the user is adjusted or the focal distance is changed. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to have updated the magnification factor as a function of the distance and the vision acuity level (diopter) in response to the repeated inputs from the viewer. 

Applicant’s claim invention does not make sense. Even if it does, Lee ‘889/Lee ‘158 teaches the claim invention in light of commonly known knowledge in the art with respect to the magnification of the virtual image as a function of the vision power D = 1/f and the distance between the display screen and the target facial area. 
Lee ‘889/Lee ‘158 teaches the claim limitation that “wherein the updates to the screen magnification factor are based on an updated screen image magnification factor determined as
1/di’ = D -1/do’ and M’ = -di’/do’ 
where: 
di’ = displacement of between the display screen and a virtual image projected on the display screen; 
do’ = new distance between the display screen and the target facial area; and 
M’ = updated screen image magnification factor based on do’”. 
In other words, Lee ‘889 teaches at FIG. 1 and Paragraph 0004 (with a distance S1 between lens and the display module and a distance S2 between the eyes of the user and the display position of the virtual image) wherein the magnification factor of the virtual image vi is proportional to S2 and inversely proportional to S1, i.e., D= 1/f = 1/S1 + 1/S2 and so the magnification M = S1/S2. 
Lee ‘158 teaches at Paragraph 0010 and Paragraph 0040 that the magnification factor is a function of the vision power 1/f and further the magnification factor of the first image M1 = s1’/s1  is a function of {the distance s1’ between the second image and the first lens}/{the distance s1 between the first image and the first lens}. D= 1/f = 1/ s1’ + 1/ s1. M1 = M1 = s1’/s1  . 
Lee ‘889/Lee ‘158’s specific equation expression of the screen image magnification factor as a function of vision power D = 1/f and a distance between the display screen and the eyes of the user when being applied to Dureau’s screen image magnification factor as a function of vision power D and the distance would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance between the display screen and the eyes of the user and the magnification factor can be repeatedly updated in response to the inputs from the viewer when the display screen such as the HMD’s distance from the user is adjusted or the focal distance is changed. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to have updated the magnification factor as a function of the distance and the vision acuity level (diopter) in response to the repeated inputs from the viewer. 

Dureau teaches that that the information handling system adjusts screen magnification based on any screen image magnification factor which is determined as a function of the distance between the display screen and the viewer’s facial region and the vision acuity level D. 
However, Mukaiyama explicitly teaches at column 3, lines 64-67 and column 4, lines 5-26 with equations (1)-(2) that the initial screen image magnification function is expressed as SM = Mp = 1/ (1- Po*L) = = 1/ (1 – D*do’) = -di/do where 1/di’ = D – 1/do’, where the distance do’ =L being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power Po = D wherein the diopters (D) is used regarding the internal vertex power Po. 
Mukaiyama teaches that the variation of the magnification SM due to the shape factor Ms can be eliminated. So, SM is only dependent upon the power factor Mp. 
However Morris explicitly teaches at column 13, lines 20-67 with equations (8) that the magnification effect (power factor=how much magnification due to the lens power) is expressed as M = 1/ (1- D*dv) = = 1/ (1 – D*dv) = -di/dv where 1/di = D – 1/dv, where the distance dv being the distance from the vertex of the surface of the lens on the side of the eye to the eye (i.e., the distance between the display screen and the facial target area-eye and the vision power D is used regarding the internal vertex power in diopters. 
Morris teaches that the second set of brackets is the so-called Shape Factor which is equal to when the lenses had no thickness for thin lens. 

Mukaiyama/Morris’s specific equation expression of the new screen image magnification factor as a function of vision power D and distance do’ when applied to Dureau’s screen image magnification factor as a function of vision power D and new distance do’ would have enabled Dureau’s magnification explicitly expressed as a specific formula in terms of the vision power/level (diopter D) and the distance L (do’) and the magnification factor can be repeatedly updated in response to the inputs from the viewer. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have provided an explicit formula to have updated the magnification factor as a function of the distance and the vision acuity level (diopter) in response to the repeated inputs from the viewer. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the facial target area includes the eyes of the user. 
Mejia further teaches the claim limitation that the facial target area includes the eyes of the user (Mejia teaches at Paragraph 0014 the gaze module 120 may be configured to determine the distance 104 from the user 102 to the screen 101….the gaze module 120 determine the user’s distance from the screen based on the distance between a point of each eye, e.g., the iris of each eye….the gaze module 120 may use lasers, cameras, IR waves, radars and the like to determine the distance 104 of the user from the screen 101. Mejia shows at FIG. 1 that the distance sensor 120 is proximate to the screen 101).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that displaying a test image on the display screen; allowing a user to cycle through multiple vision power values for the test image; selecting, by the user, a visual power value based on the cycled images; and setting initial image vision power parameters using the user-selected vision power value.
Mejia further teaches the claim limitation that displaying a test image on the display screen; allowing a user to cycle through multiple vision power values for the test image; selecting, by the user, a visual power value based on the cycled images; and setting initial image vision power parameters using the user-selected vision power value (Mejia teaches at Paragraph 0015 the system 100 may determine a user’s level of vision and define scaling (or zoom) factors, text sizes and other user preferences….the system 100 may ask the user 102 to stand at different distances from the screen 101 and present content of different sizes. The user 102 may then provide feedback indicating whether the content is readable at each of the distances and/or sizes and at Paragraph 0017 that the size of the content box 103 has been enlarged or magnified based on the distance 104 between the user 102 and the screen 101). 
Re Claim 8: 
The claim 8 is in parallel with the claim 1 in the form of an apparatus claim. The claim 8 is subject to the same rationale of rejection as the claim 1. 
The claim 8 further recites a system comprising: a processor; a display screen; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for [performing the method steps of the claim 1]. 
However, Mejia further teaches the claim limitation of a system comprising: a processor; a display screen; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for [performing the method steps of the claim 1] (Mejia teaches at FIG. 6 and Paragraph 0029-0030 that the computer 602 may include output devices 624….the computer 602 includes a processor 604 which contains instructions and data via a bus 620 from a memory 606 and/or a storage 608…..stores application programs and data for use by the computer 602 and at Paragraph 0032-0030 that the memory 606 contains the assistive application 612 to modify on-screen content based on a user distance to a computer screen….may then reference the profile data 615 to modify the objects on the screen….the profile data 615 stores user-specific profile data such as vision levels). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the facial target area includes the eyes of the user.
The claim 9 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that displaying a test image on the display screen; allowing a user to cycle through multiple vision power values for the test image; selecting, by the user, a visual power value based on the cycled images; and setting initial image vision power parameters using the user-selected vision power value.
The claim 14 is in parallel with the claim 7 in the form of an apparatus claim and is subject to the same rationale of rejection as the claim 7. 
Re Claim 15: 
The claim 15 is in parallel with the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 15 is subject to the same rationale of rejection as the claim 1. 
The claim 15 further recites a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer-executable instructions configured for [to perform the method steps of the claim 1]. 
However, Mejia further teaches the claim limitation of a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer-executable instructions configured for [to perform the method steps of the claim 1] (Mejia teaches at FIG. 6 and Paragraph 0029-0030 that the computer 602 may include output devices 624….the computer 602 includes a processor 604 which contains instructions and data via a bus 620 from a memory 606 and/or a storage 608…..stores application programs and data for use by the computer 602 and at Paragraph 0032-0030 that the memory 606 contains the assistive application 612 to modify on-screen content based on a user distance to a computer screen….may then reference the profile data 615 to modify the objects on the screen….the profile data 615 stores user-specific profile data such as vision levels). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the facial target area includes the eyes of the user.
The claim 16 is in parallel with the claim 2 in the form of a non-transitory computer readable storage medium claim and is subject to the same rationale of rejection as the claim 2. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosqueda Mejia et al. US-PGPUB No. 2017/0344108 (hereinafter Mejia) in view of Wetzstein et al. US-PGPUB No. 2017/0236255 (hereinafter Wetzstein); 
Ahmed et al. US-PGPUB No. 2019/0041656 (hereinafter Ahmed);  
Kang et al. US-PGPUB No. 2017/0307469 (hereinafter Kang); 
Bhagavatula et al. US-PGPUB No. 2021/0364817 (hereinafter Bhagavatula); 
Dureau et al. US-PGPUB No. 2015/0194134 (hereinafter Dureau); Mukaiyama et al. US-Patent No. 6,019,470 (hereinafter Mukaiyama); Morris et al. US-Patent No. 6,142,624 (hereinafter Morris); 
Lee et al. US-PGPUB No. 2018/0180889 (hereinafter Lee ‘889) and Lee et al. US-PGPUB No. 2022/0005158 (hereinafter Lee ‘158); and Kano US-PGPUB No. 2016/0286626 (hereinafter Kano). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the distance sensor is mounted in a bezel of the display screen. 
Mejia at least suggests at FIG. 1A-1B that the distance sensor 120 is mounted in a bezel of the display screen 101. 
However, Kano teaches at FIG. 1 and Paragraph 0032 that the distance sensor 13/14 in disposed in a bezel 12 of the display screen 11. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the teaching of Kano at FIG. 1 and Mejia at FIGS. 1A-1B to have recognized that the distance sensor of Mejia is disposed at a bezel of the display screen. One of the ordinary skill in the art would have been motivated to have disposed the distance sensor in the manner disclosed at Kano FIG. 1 and Mejia FIGS. 1A-1B. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the distance sensor is mounted in a bezel of the display screen.
The claim 12 is in parallel with the claim 5 in the form of an apparatus claim and is subject to the same rationale of rejection as the claim 5. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the distance sensor is mounted in a bezel of the display screen.
The claim 19 is in parallel with the claim 5 in the form of a non-transitory computer readable storage medium claim and is subject to the same rationale of rejection as the claim 5.  
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosqueda Mejia et al. US-PGPUB No. 2017/0344108 (hereinafter Mejia) in view of Wetzstein et al. US-PGPUB No. 2017/0236255 (hereinafter Wetzstein); 
Ahmed et al. US-PGPUB No. 2019/0041656 (hereinafter Ahmed);  
Kang et al. US-PGPUB No. 2017/0307469 (hereinafter Kang); 
Bhagavatula et al. US-PGPUB No. 2021/0364817 (hereinafter Bhagavatula); 
Dureau et al. US-PGPUB No. 2015/0194134 (hereinafter Dureau); Mukaiyama et al. US-Patent No. 6,019,470 (hereinafter Mukaiyama); Morris et al. US-Patent No. 6,142,624 (hereinafter Morris); Lee et al. US-PGPUB No. 2018/0180889 (hereinafter Lee ‘889) and Lee et al. US-PGPUB No. 2022/0005158 (hereinafter Lee ‘158); 
Kano US-PGPUB No. 2016/0286626 (hereinafter Kano) and Cleveland et al. US-PGPUB No. 2019/0384387 (hereinafter Cleveland). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the distance sensor includes at least one sensor selected from a group of sensors comprising: a 3D camera; a time-of-flight ranging sensor; and/or multiple imaging devices spaced from one another and located proximate the display screen.
Kano teaches at FIG. 1 that the distance sensor includes at least one sensor selected from multiple imaging devices 13 and 14 spaced from one another and located proximate the display screen 11. 
Cleveland teaches at Paragraph 0067 that the distance sensor includes at least one sensor selected from a group of sensors comprising 3D camera (eye-tracking camera captures a 3D image of at least one eye of a user at Paragraph 0015-0016); a time-of-flight ranging sensor 430 and/or multiple imaging devices 410 and 430 spaced from one another and located proximate the display screen 440. 
It would have been obvious to one of the ordinary skill in the art to have installed either a 3D camera, a TOF camera or any other imaging devices as a distance sensor as the distance sensor can take one of various forms. One of the ordinary skill in the art would have been motivated to have installed one of various cameras to have provided a distance between the facial region of the user and the display screen. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the distance sensor includes at least one sensor selected from a group of sensors comprising: a 3D camera; a time-of-flight ranging sensor; and/or multiple imaging devices spaced from one another and located proximate the display screen.
The claim 13 is in parallel with the claim 6 in the form of an apparatus claim and is subject to the same rationale of rejection as the claim 6.  

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the distance sensor includes at least one sensor selected from a group of sensors comprising: a 3D camera; a time-of-flight ranging sensor; and/or multiple imaging devices spaced from one another and located proximate the display screen.
The claim 20 is in parallel with the claim 6 in the form of a non-transitory computer readable storage medium claim and is subject to the same rationale of rejection as the claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613